Citation Nr: 0726465	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  04-08 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.	Service connection for leg shin splints.

2.	Service connection for low back pain.

3.	Service connection for left foot disorder.

4.	Service connection for dry skin.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 

INTRODUCTION

The veteran had active service from October 1990 to September 
1996.                   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in January 
2003 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Anchorage, Alaska.  

The Board remanded this matter for further development in May 
2006.  


FINDINGS OF FACT

1.	A shin splint injury sustained in service was acute and 
transitory and resolved without post-service residual 
disability.

2.	Low back pain experienced in service was acute and 
transitory and resolved without post-service residual 
disability.

3.	A left foot injury sustained in service was acute and 
transitory and resolved without post-service residual 
disability.

4.	Skin irritation experienced in service was acute and 
transitory and resolved without post-service residual 
disability.  


CONCLUSIONS OF LAW

1.	A leg shin splint disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).  

2.	A low back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2006).  

3.	A left foot disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

4.	A dry skin disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims service connection for several disorders.  
In the interest of clarity, the Board will initially discuss 
whether these claims have been properly developed for 
appellate purposes.  The Board will then address the merits 
of the claims, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in May 2002 and May 2006.  38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159.  VA informed the veteran of the 
elements that comprised his claims and of the evidence needed 
to substantiate the claims.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VA requested from the 
veteran relevant evidence, or information regarding evidence 
which VA should obtain (the Board also finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims).  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (veteran should be notified that he 
should submit any pertinent evidence in his possession).  VA 
advised the veteran of the respective duties of the VA and of 
the veteran in obtaining evidence needed to substantiate his 
claims.  And, in May 2002, VA provided notification to the 
veteran prior to the initial adjudication of his claims in 
January 2003.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (VCAA notice must be provided to a claimant before 
the initial unfavorable RO decision).

The Board notes a deficiency with VCAA notification, however.  
VA did not notify the veteran regarding disability 
evaluations and effective dates for the award of VA benefits 
until May 2006, after the initial adjudication of his claims.  
See Mayfield and  Dingess/Hartman, both supra.  Nevertheless, 
the Board finds that any presumed prejudice incurred by the 
veteran as a result of the untimely notice has been rebutted 
by the record, and that proceeding with a final decision is 
appropriate here.  See Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007).  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.  
As will be further detailed below, the veteran's claims will 
be denied.  No disability evaluation or effective date will 
be assigned here.  Therefore, the Board finds that untimely 
notice here is harmless error.  As such, the Board finds that 
VA satisfied VCAA notification requirements here.  

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  In this matter, the Board finds that VA's duty to 
assist has been satisfied as well.  The RO obtained medical 
records relevant to the appeal.  VA offered the veteran 
medical examinations to support his claims, which he 
declined, and VA afforded the veteran the opportunity to 
appear before one or more hearings to voice his contentions, 
which he declined.    

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Merits of the Claims for Service Connection

The veteran claims service connection for several claimed 
disorders.  He contends that injuries he experienced during 
service relate to current disorders.  For the reasons set 
forth below, the Board disagrees with the veteran's claims. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) (2005).  This 
may be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and 3.309, and 
(ii) present manifestations of the same chronic disease, or 
(b) when a chronic disease is not present during service, 
evidence of continuity of symptomatology.  

In this matter, service medical records clearly demonstrate 
that the veteran complained of pain and discomfort on 
multiple occasions with regard to his shins, left foot, low 
back, and skin.  Specifically, the veteran complained of left 
leg shin splints in July 1996; he complained of low back pain 
in November to December of 1990 and again in August to 
September of 1995; he complained of left foot pain as a 
result of a jumping incident in September 1995; and he 
complained of irritation while shaving in November 1990, 
January 1991, February to March 1995, June 1995, and May 
1996.  

The veteran's service connection claims must fail, however.  
There is no medical evidence of record that he currently has 
his claimed disorders.  There is no medical evidence of 
record that relates his in-service complaints to his claimed 
current disorders.  See Pond, supra.  And there is no medical 
evidence of record that his in-service complaints amounted to 
chronic in-service disorders or to a continuity of 
symptomatology following service.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.  

	Service Connection

At the time of the May 2006 remand in this matter, the record 
contained no VA or private medical evidence showing current 
disorders related to the veteran's claims.  Pursuant to this 
remand, VA offered the veteran VA compensation examination to 
determine whether he had his claimed disorders, and if so, 
whether these disorders relate to his complaints while in 
service.  See 38 U.S.C.A. § 5103A.  But as the record 
demonstrates, despite proper notice, the veteran did not 
appear for the scheduled examinations.  See 38 C.F.R. § 
3.655; see also 38 U.S.C.A. § 5107(a) (claimant has 
responsibility to present and support a claim for VA 
benefits); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(the duty to assist in development of a claim is not "a one 
way street").  

As a result, the record now lacks evidence of current 
disorders - "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability. . .  In the absence 
of proof of a present disability there can be no valid 
claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  And 
the record lacks medical evidence relating the claimed 
current disorders to service.  See Pond, supra.    

The Board notes that, with regard to the veteran's service 
connection claim for a low back disorder, the record does 
contain medical evidence indicating post-service disorder.  
Specifically, private medical records indicate a work-related 
low back injury in June 2003.  Nevertheless, nearly six years 
elapsed without medical treatment following service.  And the 
private records indicate that the veteran injured his back in 
June 2003 - pursuant to his rigorous occupation involving the 
refueling of aircraft in Alaska.  This evidence supports the 
finding that the in-service complaints had resolved without 
chronic residuals by the time of the veteran's discharge from 
service.  

In summary, the Board finds service connection unwarranted 
here despite the veteran's in-service complaints of pain and 
discomfort.  The Board finds that these complaints 
represented acute and transitory pathologies which resolved 
without residual disability before the veteran's discharge in 
September 1996.  The record lacks supportive medical evidence 
showing that the veteran had these disabilities in the years 
following service.  And the record lacks medical evidence 
showing that he currently has disabilities which are related 
to service.  No reasonable basis exists here to find service 
connection for the veteran's claimed shin, foot, back, and 
skin disorders.    

As the preponderance of the evidence is against the veteran's 
service connection claims, the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


	(CONTINUED ON NEXT PAGE)

	





ORDER

1.	Service connection for leg shin splints is denied.

2.	Service connection for low back pain is denied.  

3.	Service connection for a left foot disorder is denied.  

4.	Service connection for dry skin is denied.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


